           Case: 3:20-cv-00013-jdp Document #: 58 Filed: 06/01/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

    RAYMOND J. BERGERON-DAVILA,

            Plaintiff,                                                                   ORDER
      v.
                                                                                Case No. 20-cv-13-jdp
    MARTHA MACIOPINTO, JUSTIN RIBAULT,
    DENISE VALERIUS, LUCINDA BUCHANAN,
    MEDICAL DOCTOR DOES 1–3, MEDICAL STAFF
    DOES 1–8, FOOT DOCTOR DOES 1–2, and
    PHYSICAL THERAPIST DOE 11,

            Defendants.



           In an order entered on May 7, 2020, plaintiff Raymond J. Bergeron-Davia was granted

leave to proceed against defendants Martha Maciopinto, Justin Ribault, Denise Valerius,

Lucinda Buchanan, Medical Doctor Does 1-3, Foot Doctor Does 1-2, Medical Staff Does 1-8,

and Physical Therapist Doe 1.             Pursuant to an informal service agreement between the

Wisconsin Department of Justice and this court, the Wisconsin DOJ has filed an Acceptance

of Service on behalf of defendants Lucinda Buchanan, Justin Ribault, and Denise Valerius, but

does not accept service for defendant Martha Maciopinto.

           Because plaintiff paid the full $400 filing fee, he is responsible for effecting service on

defendant Marcia Maciopinto following a method approved under Fed. R. Civ. P. 4. Attached

to this order is the “Procedure for Serving a Complaint on an Individual in a Federal Lawsuit.”

I am directing the clerk’s office to forward the summons, amended complaint (dkt. 9) and the

court’s March 30 and May 7, 2020 screening orders (dkt. 18 and 27) to plaintiff to arrange for

service on defendant Martha Maciopinto.


1
 I have amended the case caption to provide the correct spelling and full names of defendants as identified in the
Acceptance of Service. Dkt. 55.
        Case: 3:20-cv-00013-jdp Document #: 58 Filed: 06/01/20 Page 2 of 2



       The Wisconsin DOJ has agreed to accept electronic service of documents on behalf of

the defendants it represents through the court’s electronic filing system. This means that for

the remainder of this lawsuit, plaintiff does not have to send a paper copy of each document

filed with the court to the Wisconsin DOJ or defendants Lucinda Buchanan, Justin Ribault,

and Denise Valerius. However, because the Wisconsin DOJ is not representing defendant

Martha Maciopinto, plaintiff will still be required to send paper copies of each document filed

with the court to counsel for Martha Maciopinto.

       Discovery requests or responses are an exception to the electronic service rule. Usually,

those documents should be sent directly to counsel for the opposing party and do not have to

be sent to the court. Discovery procedures, including the most efficient way to obtain the

identification of the Doe defendants in this case, will be explained more fully at the preliminary

pretrial conference.

                                            ORDER

       IT IS ORDERED that the clerk’s office is directed to forward the summons, amended

complaint (dkt. 9) and the court’s March 30 and May 7 screening orders (dkt. 18 and 27) to

plaintiff to arrange for service on defendant Martha Maciopinto. Plaintiff is to promptly serve

these documents on defendant Martha Maciopinto and file proof of service as soon as service

has been accomplished.




               Entered this 1st day of June, 2020.

                                             BY THE COURT:


                                             /s/
                                             PETER OPPENEER
                                             Magistrate Judge

                                                2
